Citation Nr: 0602124	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1972, including service in the Republic of Vietnam.  He died 
in July 2001.  The appellant is his surviving spouse.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for the cause of the 
veteran's death.  The appellant perfected an appeal of this 
decision by means of her submission of a substantive appeal 
(VA Form 9) in July 2002.  

In April 2004, the appellant testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

In August 2004, the appellant's Motion for Advancement on the 
Docket was denied.

In September 2004, the Board remanded the matter for 
additional development of the evidence.  In September 2005, 
the Board requested a medical expert opinion in accordance 
with 38 C.F.R. § 20.901 (2005).  Later that month, VA's Chief 
Public Health and Environmental Hazards Officer provided the 
requested opinion.  In October 2005, the Board provided a 
copy of the medical opinion to the appellant and afforded her 
the opportunity to respond.  Her response was received in 
November 2005.  In addition, in December 2005, the appellant 
submitted additional evidence and argument to the Board.  
Through her representative, she has waived initial RO 
consideration of this material.  See 38 C.F.R. § 20.1304 
(2005).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
Agent Orange.  

2.  According to his certificate of death, the veteran died 
in July 2001 from metastatic malignant melanoma.

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  The veteran's malignant melanoma was not present during 
his active service or for many years following his discharge 
from active duty, and the most probative evidence of record 
indicates that the veteran's fatal metastatic malignant 
melanoma was not causally related to his presumed exposure to 
Agent Orange.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death from 
metastatic malignant melanoma was casually related to his 
exposure to Agent Orange in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the appellant was notified 
by the February 2002 rating decision, and by the May 2002 
statement of the case (SOC), of the pertinent law and 
regulations, and of the particular deficiencies in the 
evidence with respect to her claim.  

More significantly, a letter was sent to the appellant in 
December 2001, which was specifically intended to address the 
requirements of the VCAA.  The December 2001 letter explained 
in detail the elements that must be established in order to 
grant service connection for the cause of the veteran's 
death.  This information was repeated in an October 2004 
letter to the appellant.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
December 2001 letter discussed above, the RO informed the 
appellant that VA would obtain such things as the veteran's 
service medical records.  The appellant was again advised of 
the evidence VA was responsible for providing in an October 
2004 letter.  For example, that letter advised the appellant 
that VA would obtain relevant records from any Federal 
agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The December 2001 letter informed the appellant that it was 
her responsibility to submit or identify evidence such as 
private medical records.  The October 2004 letter reiterated 
this information, advising the appellant that she was 
responsible for submitting or identifying records not in the 
possession of a Federal agency.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the December 2001 letter 
advised the appellant that if she believed "that there are 
additional relevant treatment records that would assist in 
supporting your claim," she should identify those records.  
The October 2004 letter advised the appellant that she should 
"send any additional evidence that pertains to your appeal" 
to the RO.  The Board believes that these letters complied 
with the requirements of 38 C.F.R. § 3.159(b).

Based on this procedural history, the Board finds that the 
appellant has been adequately notified of the information, 
and medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly notified which portion of that information and 
evidence is to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
Board notes that although the December 2001 letter requested 
a response within 60 days, it also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

As will be discussed below, the outcome of this case 
essentially hinges upon a single question:  was the veteran's 
fatal metastatic malignant melanoma related to his presumed 
exposure to Agent Orange in Vietnam?  The appellant is well 
aware of this, and she has presented personal testimony and 
has submitted evidence as to this question.  It is clear from 
her presentation that she is fully conversant with the law, 
and that she has submitted all evidence available to her in 
support of her claim.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant.]

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary in this case.  Neither the veteran nor her 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  



Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all post-service clinical records specifically identified by 
the appellant.  

Given the nature of the appellant's claim, the VA has also 
obtained two medical opinions, including an opinion from VA's 
Chief Public Health and Environmental Hazards Officer.  Given 
the facts of this case, the Board finds that an additional 
examination or medical opinion is not necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

The Board finds that the development of this claim on appeal 
has been consistent with the provisions of the VCAA, without 
any error that would affect the essential fairness of this 
adjudication.  Neither the appellant nor her representative 
has argued otherwise.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and presented 
testimony at a hearing before the undersigned VLJ in April 
2004.

Accordingly, the Board will proceed to a decision on the 
merits.  



Relevant law and regulations

Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2005).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including malignant tumors, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2005).

The diseases which are deemed to be associated with herbicide 
exposure, however, do not include malignant melanoma.  See 38 
C.F.R. § 3.309(e) (2005); see also Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 - 27,641 (May 20, 2003).  

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].  

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

As set forth above, the appellant argues that service 
connection for the cause of the veteran's death is warranted 
on the basis that the veteran developed fatal metastatic 
malignant melanoma as a result of his exposure to Agent 
Orange in Vietnam.  

The medical evidence of record shows that the veteran was 
first diagnosed as having malignant melanoma in January 1999.  
According to his death certificate, the veteran died from 
metastatic malignant melanoma in July 2001.  Thus, Hickson 
element (1), medical evidence of a current disability, has 
clearly been met.  

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, the record shows that 
malignant melanoma was not present in service or within the 
first post-service year.  The appellant does not argue 
otherwise.  Indeed, the record shows that the veteran's 
malignant melanoma was not identified until January 1999, 
more than 27 years after service separation.  Thus, there is 
no evidence of in-service disease, either directly or 
presumptively under 38 C.F.R. 
§ 3.309(a).  

With respect to in-service injury, however, the veteran's 
service personnel records show that he served in the Republic 
of Vietnam during the Vietnam era.  It is therefore presumed 
that he was exposed to Agent Orange in Vietnam, in the 
absence of affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(a)(6) (2005).  Therefore, Hickson element (2) has 
been met.  

Turning to crucial element (3), as discussed in the law and 
regulations section above there are essentially two avenues 
by which service connection can be granted: presumptive 
service connection via 38 C.F.R. § 3.309(e) and direct 
service connection via 38 C.F.R. § 3.303(d) and Combee.  

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because 
malignant melanoma is not among the disabilities listed in 
38 C.F.R. § 3.309(e), presumptive service connection due to 
Agent Orange exposure is not warranted.  

The Board in this connection that notes that the diseases 
presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e) include soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The appellant has submitted a statement from 
L.M.J., M.D., who notes that a review of the veteran's 
medical records shows that he had "a soft tissue malignancy 
excised from the skin and subcutaneous tissues of his back" 
in August 2000.  Because Dr. J. that the veteran's malignancy 
was in the soft tissues, the appellant argues that Dr. J.'s 
statement is evidence that the veteran had soft tissue 
sarcoma, for purposes of presumptive service connection.  A 
review of the pathology reports, however, clearly indicates 
that the veteran had malignant melanoma, not soft tissue 
sarcoma.  Indeed, the record as a whole, including the report 
from Dr. J., contains absolutely no competent medical 
evidence of a diagnosis of soft tissue sarcoma.  

The Board has thus considered the appellant's assertions to 
the effect that the veteran's malignant melanoma should be 
considered soft tissue sarcoma.  However, as the record does 
not establish that she possesses a recognized degree of 
medical knowledge, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The appellant has advanced another argument, to the effect 
that because the veteran's malignant melanoma metastasized to 
his lymph system, presumptive service connection is 
warranted, because non-Hodgkin's lymphoma is a disease 
specifically enumerated under 38 C.F.R. § 3.309(e).  

The record does not contain any evidence of a diagnosis of 
non-Hodgkin's lymphoma.  Rather, a preponderance of the 
competent and probative medical evidence supports the 
conclusion that the veteran's only cancer was malignant 
melanoma, and that the malignant melanoma metastasized to the 
lymph system. 
See Ramey v. Brown, 9 Vet. App. 40, 41 (1996), noting that 
the term "metastasis" refers to "the transfer of disease from 
one organ or part to another not directly connected with it.  
It may be due either to the transfer of pathogenic 
microorganisms . . . or to transfer of cells, as in malignant 
tumors" [citing Dorland's Illustrated Medical Dictionary 1023 
(28th ed. 1994)].  

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in a deceased 
veteran's liver was a result of metastasis from his colon 
cancer, the veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  This 
case presents a similar factual pattern. The medical evidence 
of record here indicates that the veteran had malignant 
melanoma which metastasized to the lymph system; he never had 
lymphoma.  

VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VA O.G.C. 
Prec. Op. No. 18-97, published at 62 Fed. Reg. 37954 (1997).  
Such is the situation here.

For the reasons set forth above, the Board finds that 
presumptive service connection based on Agent Orange exposure 
is not warranted.  Accordingly, the Board will move on to 
discuss whether service connection for malignant melanoma may 
be awarded on a direct basis.  See Combee and Brock.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  See also 38 U.S.C.A. § 7104(a) (West 2002).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The appellant has submitted numerous pieces of evidence in 
support of her assertion that the veteran's fatal malignant 
melanoma was due to Agent Orange exposure in Vietnam.  For 
example, she has submitted several prior decisions made by 
the Board in different appellants' claims, including one in 
which service connection for the cause of the veteran's death 
from malignant melanoma based on Agent Orange exposure was 
granted.  In that decision, the Board the Board granted 
service connection on a direct basis based on uncontroverted 
medical evidence from a private physician who concluded that 
the veteran's malignant melanoma was related to his exposure 
to herbicides during service.  

It is well-established that decisions of the Board have no 
precedential value.  
See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. 
App. 22, 27 (1997).  Previously-issued Board decisions are 
binding only with regard to the specific case decided.  Thus, 
while the Board has reviewed the decisions submitted by the 
appellant, they have very limited probative value in that 
they are based on the individual facts of each case.  The 
case at hand is quite distinguishable from the previous Board 
decision referred to by the appellant in that the record here 
contains two very unambiguous medical opinions to the effect 
that it is not at least as likely than not that the veteran's 
malignant melanoma is related to Agent Orange exposure.  

The appellant has also submitted medical treatise evidence 
from several sources pertaining to the relationship between 
exposure to herbicides and various cancers, including 
malignant melanoma.  For example, the appellant submitted a 
paper entitled Rachel's Hazardous Waste News #175, 
electronically published by the Environmental Research 
Foundation.  The article cited a study which showed that men 
who lived in proximity to the site of a 1976 industrial 
disaster in Meda, Italy, in which dioxin was released into 
the environment, exhibited elevated levels of melanoma.  

Several papers dealt with the adverse effects of pesticide 
use.  One paper, Review of the Literature on Herbicides, 
Including Phenoxy Herbicides and Associated Dioxins, 
considered general trends in cancer incidence among 
agricultural workers, including increased risk for melanoma.  

Also submitted by the appellant was a paper entitled Cancer 
in US Air Force Veterans of the Vietnam War, Journal of 
Occupational and Environmental Medicine.  This study noted 
that there was an increased incidence of melanoma in 
Caucasian veterans who participated in Operation Ranch Hand, 
an operation in which participants sprayed herbicides in 
Vietnam.  

The Board has carefully considered all of the medical 
literature submitted by the appellant.  While some of these 
articles suggest a relationship between exposure to 
herbicides and melanoma in general, they do not specifically 
relate to the veteran's particular case.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

As such, the Board finds that such medical literature is of 
less probative value than the medical opinion of the Chief 
Public Health and Environmental Hazards Officer discussed 
below, which pertains specifically to the veteran's claim and 
includes a review of the medical literature submitted by the 
appellant.  

In addition to the medical literature submitted by the 
appellant, the record also contains conflicting medical 
opinions regarding the relationship between the veteran's 
malignant melanoma and his presumed exposure to Agent Orange 
in Vietnam.  

The appellant has submitted an April 2002 letter from J.E., 
R.N., who indicated that she had known the veteran his entire 
life and lived with him in July 2001, for the purpose of 
providing care prior to his death.  She indicated that she 
had experience in home health, hospice, geriatric and 
psychiatric nursing.  She further indicated that the 
veteran's tumor distribution was "very unusual and, I 
believe, obviously related to his chemical exposure."  

The Board has given careful consideration to this medical 
opinion.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].  However, the 
Board finds that it has limited probative value, as J.E. has 
no apparent experience in the study of oncology or malignant 
melanoma.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  In addition, the basis 
for J.E.'s opinion is unclear, as she provided no rationale 
for her conclusions.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].

On the other hand, in November 2004, a VA physician reviewed 
the veteran's claims folder for the purpose of rendering an 
opinion as to whether the veteran's malignant melanoma was 
related to his presumed Agent Orange exposure.  After 
reviewing the veteran's claims folder, as well as the 
available medical literature, the physician concluded that 
the veteran's malignant melanoma was not associated with 
herbicide exposure.  

In addition to the November VA medical opinion, in September 
2005, Dr. S.M., VA's Chief Public Health and Environmental 
Health Officer provided a more detailed opinion regarding the 
relationship between the veteran's malignant melanoma and his 
presumed Agent Orange exposure.  Specifically,  Dr. S.M. 
indicated that although it was possible that the veteran's 
malignant melanoma was due to exposure to herbicides in 
Vietnam, she could not state that it was at least as likely 
as not that the disease resulted from such exposure.  

In support of her conclusion, Dr. S.M. explained that a 
recently-issued study by the Institute of Medicine (IOM), 
National Academy of Sciences (NAS) on herbicides used in 
Vietnam, Veterans and Agent Orange, Update 2004, had 
concluded that there was inadequate or insufficient evidence 
to determine whether an association existed between exposure 
to herbicides and melanoma.  The assessment was based on 
information obtained from extensive review of the scientific 
and medical literature, including the paper submitted by the 
appellant Cancer in US Air Force Veterans of the Vietnam War.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by VA's Chief Public Health and 
Environmental Health Officer, who clearly has the expertise 
to opine on the matter at issue in this case.  In addition, 
she gave a considered rationale and based her opinions on a 
review of the veteran's claims folder, as well as the 
available medical literature.  For these reasons, the Board 
finds that the September 2005 opinion from VA's Chief Public 
Health and Environmental Health Officer is the most probative 
in this case.  Moreover, that opinion is buttressed by the 
November 2004 VA medical opinion.  

The Board is cognizant of the fact that the medical opinion 
from VA's Chief Public Health and Environmental Health 
Officer is not unquestionably dispositive, and there exists 
competent evidence in favor of the appellant's claim.  
However, it is not required that the evidence of record be 
100 percent for or against the claim.  The standard of review 
has been set out above.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the appellant's 
claim.  The Board therefore concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


